DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “and returns the values”, but no “values” are discussed prior to this. It is unclear to which “values” this is referring. The claim will be examined as best can be understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voutilainen et al. (US 20140086586 A1).
Regarding claim 1, Voutilainen teaches a tag selection type optical radio frequency identification tag depending on presence or not of visible light, comprising: 

a tag integrated circuit (IC) (20) configured to read information on the visible-light type signal using an analog digital converter (ADC) or comparator connected to the photodiode to receive the electrical signal therefrom (706), configured to be operated using energy obtained by converting a radio frequency (RF) signal received from the reader [0153], to return a value determined to correspond to information to the reader, and configured to transmit stored data according to a command obtained by demodulating the electrical signal of the photodiode to the reader (Step 1056, Fig. 10B); and
an antenna configured to facilitate reception of the RF signal by the tag IC or to facilitate transmission of the value and the data from the tag IC (821’).
Regarding claim 2, Voutilainen teaches wherein the tag IC reads on/off information on the visible-light type signal (Steps 1052, 1056) and transmits a value of on/off to the reader using the ADC or the comparator (Fig. 8B), and returns the values, which includes a converted value when the ADC is used or includes level high information when the comparator is used, to the reader through the antenna.
Allowable Subject Matter
Claims 3-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/               Examiner, Art Unit 2876